Citation Nr: 0217261	
Decision Date: 11/29/02    Archive Date: 12/11/02

DOCKET NO.  97-13 509	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
bronchial asthma, currently assigned a 60 percent 
evaluation.  

2.  Entitlement to an increased disability rating for 
sinusitis, currently assigned a 50 percent evaluation.  

3.  Entitlement to an increased disability rating for 
hearing loss, currently assigned a noncompensable 
evaluation.

4.  Entitlement to service connection for diabetes mellitus.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from September 1966 to 
September 1968 and from September 1974 to October 1987.

2.  On November 19, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he wished to withdraw this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has perfected an appeal to the Board with 
respect to the issues set forth on the title page of this 
decision.  For each issue, the appellant submitted a timely 
substantive appeal in accordance with 38 C.F.R. §§ 20.202, 
20.302(b) (2002).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2002).  

The appellant is not represented.  On November 19, 2002, the 
Board received by facsimile transmission a statement from 
the appellant asking that his appeal be withdrawn as to each 
issue on the title page of this decision.  As he has 
withdrawn this appeal, there remains no allegations of error 
of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal 
and it is dismissed without prejudice.  


ORDER

The appeal is dismissed.  



		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



